Citation Nr: 0422046	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-35 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a peptic ulcer.


ATTORNEY FOR THE BOARD

Alexander I. Anurca, Jr., Law Clerk


INTRODUCTION

The appellant had recognized service with the Philippine 
forces from August 1946 to March 1949.





This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim for an entitlement to service connection for a peptic 
ulcer.  

The appellant seeks to reopen a claim of service connection 
for a peptic ulcer, last denied by a March 2000 rating 
decision.  With his current appeal, the appellant submitted 
additional evidence.  The record reflects that the submitted 
material is either duplicate of record, or relates to other 
disorders which are not the subject of this matter.  That 
observed, the Board has considered the appellant's 
contentions in light of the record and the applicable law, 
and finds that this matter is ready for appellate review.  


FINDING OF FACT

The evidence received since the March 2000 rating decision is 
either cumulative or redundant, and does not by itself, or 
when considered with previous evidence, relate to an 
unestablished fact necessary to substantiate the claim; and, 
when considered by itself or together with previous evidence 
of record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The evidence received subsequent to the March 2000 rating 
decision is not new and material, and does not serve to 
reopen the appellant's claim of entitlement to service 
connection for a peptic ulcer. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.304 
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim. 
38 U.S.C.A. § 5103A (West 2002).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence. 38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant's application to reopen the claim was received 
in January 2003.  
In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in April 2003.  The RO adjudicated the 
claim and notified the claimant by letter dated in June 2003, 
after he was advised pursuant to the VCAA.  See 38 U.S.C.A § 
5103(b) (West 2002) (providing in substance that after 
advisement to the claimant under the VCAA of any information 
that was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003); Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004), .

The Board therefore finds that the foregoing information 
provided to the veteran satisfies the requirements of 
38 U.S.C.A. § 5103 and Quartuccio in that he was notified of 
the evidence necessary to substantiate his claim on appeal.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied, and 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. With respect to 
VA's duty to assist the appellant, the appellant has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the claim. 

Finally, the Board finds that VA is not obligated to afford 
the appellant a medical examination in this case.  With a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled. The VCAA 
explicitly provided that regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim. 38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2002).

Given that the appellant has been specifically advised of the 
information that would substantiate his claim, and that he 
has responded thereto, the Board finds that this matter is 
ready for appellate review.






Merits of the Claim

The appellant seeks to reopen a claim of service connection 
for a peptic ulcer, last denied by a March 2000 rating 
decision.  After a review of the evidence of record, the 
Board finds that new and material evidence has not been 
received to reopen the appellant's claim.

In order to reopen the claim, "new and material evidence" 
must be obtained - such is a jurisdictional prerequisite to 
the Board's review of such an attempt to reopen a claim with 
a view towards resolution of its merits.  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

The appellant's claim to reopen the issue of entitlement to 
service connection for a peptic ulcer was generated by the 
appellant's application for compensation and/or pension in 
April 2003.  At the time of submission of the appellant's 
request, the regulatory definition of "new and material" 
evidence had been amended, and provides that "[n]ew evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim." 38 C.F.R. § 3.156(a) (2003).  The 
amended regulation was recently found to have been a valid 
exercise of VA's authority to administer benefit programs. 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003).

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996).  The last final decision as to the matter of the 
appellant's claim of entitlement to service connection for a 
peptic ulcer is a March 2000 RO rating decision.  
Accordingly, the Board will evaluate evidence received since 
that decision in order to determine whether such constitutes 
new and material evidence that is sufficient to reopen the 
previously denied claim.

Examination of the March 2000 decision reveals that denial of 
the claim was premised upon findings that there was no record 
of treatment for peptic ulcer disease during service or 
within one year following discharge from service.  
Furthermore, the evidence failed to establish any causal 
relationship between the appellant's military service and 
this condition.  Because there was no evidence of in service 
treatment or a nexus linking the disease to service, the 
appellant's claim was denied.  The appellant was notified of 
this decision and his appellate rights, but did not complete 
the appeal process.  Thus, the rating decision became final.  

In his April 2003 request to reopen his claim, the appellant 
offered (1) a medical certification dated February 1990 from 
M.G.P., M.D.; (2) a medical certification dated March 1999, 
sonography report dated August 2001 and a treatment record 
dated April 2000 from L.C.H. Hospital; and (3) a radiological 
report dated June 2002 and medical certificate dated January 
2001 form G.C.G.M Hospital.  Upon review of this evidence, 
the Board finds that new and material evidence has not been 
received to reopen the appellant's claim.

As noted, new evidence means existing evidence not previously 
submitted to agency decision makers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Under this analysis, the medical certification dated February 
1990 from Dr. P. is not new, as it has been considered in the 
previous April 1990 rating decision.  Furthermore, the 
evidence submitted from L.C.H. Hospital and G.C.G.M Hospital 
is not material in that it does not relate to an 
unestablished fact necessary to substantiate the claim.  
Instead, the evidence merely confirms that the appellant is 
undergoing treatment for a current disease and does not offer 
any indication of in service treatment or a causal link 
between the appellant's current condition and service.   This 
evidence does not address or contradict the reasoning offered 
in support of the March 2000 RO rating decision.  It has no 
bearing on the issue of service connection for a peptic ulcer 
and therefore, is not material. See Shoop v. Derwinski, 3 
Vet. App. 45 (1992).  Thus, the RO's decision in March 2000 
remains final, and the claim is not reopened.


ORDER

New and material evidence not having been obtained, the 
appeal is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



